Case 1:19-cv-00839-MN-JLH Document 112 Filed 02/02/21 Page 1 of 5 PageID #: 2920




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE


 WILDCAT LICENSING WI LLC,

                       Plaintiff,

                  v.                                  C.A. No. 19-839-MN-JLH

 FAURECIA S.A., FAURECIA USA
 HOLDINGS, INC., FAURECIA INTERIOR
 SYSTEMS, INC., FAURECIA
 AUTOMOTIVE SEATING, LLC,
 FAURECIA MADISON AUTOMOTIVE
 SEATING, INC., FAURECIA EMISSIONS
 CONTROL TECHNOLOGIES, USA, LLC,
 FAURECIA EMISSIONS CONTROL
 SYSTEMS NA, LLC, and FAURECIA
 AUTOMOTIVE HOLDINGS, INC.,

                       Defendants.


 WILDCAT LICENSING WI LLC,

                       Plaintiff,                     C.A. No. 19-843-MN-JLH

                  v.

 GENERAL MOTORS LLC,

                       Defendant.




 {01657849;v1 }
Case 1:19-cv-00839-MN-JLH Document 112 Filed 02/02/21 Page 2 of 5 PageID #: 2921




 WILDCAT LICENSING WI LLC,

                       Plaintiff,                 C.A. No. 19-844-MN-JLH

                  v.

 JAGUAR LAND ROVER LIMITED and
 JAGUAR    LAND  ROVER    NORTH
 AMERICA, LLC,

                       Defendants.


 WILDCAT LICENSING WI LLC,

                       Plaintiff,                 C.A. No. 19-846-MN-JLH

                  v.

 MAGNA INTERNATIONAL INC.,
 MAGNA INTERNATIONAL OF
 AMERICA, INC., MAGNA POWERTRAIN
 INC., MAGNA POWERTRAIN OF
 AMERICA, INC., MAGNA POWERTRAIN
 USA, INC., MAGNA SEATING OF
 AMERICA, INC., MAGNA EXTERIORS
 OF AMERICA, INC., MAGNA CLOSURES
 OF AMERICA, INC., and COSMA
 INTERNATIONAL INC.,

                       Defendants.


                                DEFENDANTS’ OPPOSITION TO
                        WILDCAT’S LETTER MOTION (D.I. 90 in 1:19-cv-00844)




 {01657849;v1 }
Case 1:19-cv-00839-MN-JLH Document 112 Filed 02/02/21 Page 3 of 5 PageID #: 2922




 Dear Judge Hall,

        I write on behalf of the Faurecia, GM, Jaguar, and Magna defendants (“Defendants”) in
 the above-captioned cases to oppose Wildcat’s January 27, 2021 letter motion (e.g., D.I. 90 in
 1:19-cv-00844) (“Wildcat’s Letter”). Wildcat seeks conditional authorization to self-produce the
 Defendants’ highly confidential district court documents in the IPRs if the PTAB grants
 Wildcat’s pending motion for additional IPR discovery (“PTAB Motion”). Wildcat’s conditional
 request will be premature unless and until the PTAB grants Wildcat’s PTAB Motion, and will be
 superfluous thereafter. Moreover, the district court protective order (e.g., D.I. 35 in 1:19-cv-
 00844) (“PO”) forbids such self-production, and should not be modified to allow it.

    Wildcat’s Pending PTAB Motion Makes Wildcat’s Letter Premature and Superfluous
          Wildcat’s PTAB Motion asks the PTAB to allow Wildcat to ask the IPR petitioner-
 defendants (Faurecia, GM, and Magna) to produce their highly confidential district court
 documents in the IPRs. See 37 CFR § 42.51(b)(2)(i). Wildcat’s Letter is premised upon a future
 grant of that motion, so Wildcat’s Letter is premature. It is also superfluous. If the PTAB grants
 Wildcat’s PTAB Motion, the petitioner-defendants will (1) produce the authorized discovery
 (e.g., confidential district court documents) in accordance with the PTAB’s future order and 37
 CFR § 42.51(c), (2) seek reconsideration from the PTAB, and/or (3) seek interlocutory review.
 1/19/21 email from B. Kiersz to M. Seralathan (Ex. 1 at 2).
          Wildcat’s PTAB Motion also asks to subpoena the non-petitioner defendants from the
 Jaguar, BMW, FCA, Ford, and Lear suits, for production of their highly confidential district
 court documents. See 35 U.S.C. § 24. If the PTAB authorizes such subpoenas, those non-
 petitioner defendants will likely object. It will be their first and only opportunity to object to the
 disclosure of their highly confidential documents because they are not parties to the IPRs. See
 Ex. 1 at 2.
          If the PTAB grants Wildcat’s PTAB Motion and Defendants produce their confidential
 district court documents in the IPRs, the protective order in the IPRs will govern any use.
 Conversely, if the PTAB denies Wildcat’s PTAB Motion, Wildcat’s Letter will become moot.
 This Court should therefore deny Wildcat’s Letter request as both premature and superfluous.

                   Wildcat’s Proposed Self-Production Would Violate The PO
         Wildcat asks the Court to allow Wildcat to self-produce Defendants’ confidential district
 court documents in the IPRs if Wildcat’s PTAB Motion is granted. But the parties’ stipulated PO
 prohibits Wildcat from doing so.
         The defendants are competing automakers or suppliers to the automotive industry. They
 are rightly concerned about their confidential information being used/seen by direct competitors
 or by entities with whom they engage in arm’s length negotiations in the ordinary course of
 business. Defendants mitigated this risk by negotiating Section 5(f) of the PO early in this case.
 It forbids Wildcat from “disclos[ing] one Defendant’s Protected Material to any other
 Defendant … without the express prior written consent of the Defendant that produced the
 Protected Material.” This Section 5(f) prohibition controls, “[n]othwithstanding” any other
 section of the PO. Section 5(e) of the PO also prohibits Wildcat from “[c]ross-produc[ing]”
 defendants’ confidential documents in different cases. And Section 8(b) of the PO forbids
 Wildcat from sharing one defendant’s confidential information with third parties or defendants in
 other cases. Wildcat’s proposed self-production in the IPRs would violate Sections 5(e), 5(f), and
 8(b) of the PO by disclosing defendants’ confidential district court documents to the IPR


 {01657849;v1 }
Case 1:19-cv-00839-MN-JLH Document 112 Filed 02/02/21 Page 4 of 5 PageID #: 2923




 petitioners, who include a third party (Atlas Copco) and other defendants (Faurecia, GM, and
 Magna). See Ex. 1 at 7. Indeed, even Wildcat previously admitted that the PO would have to be
 modified to permit such self-production in the IPRs. See 8/17/20 Joint Status Report (e.g., D.I.
 56 in 1:19-cv-00844) at 5 (Wildcat requests to “modify[] the [PO] to permit confidential
 information to be submitted in the IPR proceedings under seal and for … Petitioners’ counsel’s
 eyes only”).
         Wildcat’s Letter (at 1) asserts that a disclosure to a party’s outside counsel would not
 breach the PO because it would not be a disclosure to that party. Wildcat is wrong. The PO
 defines “party” to include “outside counsel.” PO, § 1(d); see also id. at § 8(b)(i). This is why
 disclosure to outside counsel pursuant to the PO satisfies rules and orders requiring disclosure to
 “parties.” See, e.g., Fed. R. Civ. P. 34(a), 33(d); PO, § 1(g), 5(b).
         A hypothetical grant of Wildcat’s PTAB Motion does not change Wildcat’s obligations
 because the PTAB does not have the authority to modify Wildcat’s obligations under this Court’s
 PO. The parties’ joint status report is similarly not helpful to Wildcat. It only confirmed that
 Wildcat can “move the Board in the IPR proceedings to compel the production of confidential
 information produced in this litigation for use in the IPR proceedings” without violating the PO.
 8/17/20 Joint Status Report (e.g., D.I. 56 in 1:19-cv-00844) at 5. Permitting Wildcat to move to
 compel defendants to independently produce documents in the IPRs is not the same as
 authorizing Wildcat to self-produce such documents.
         Wildcat’s proposed self-production of Defendants’ confidential district court documents
 in the IPRs would violate the PO even if the PTAB grants Wildcat’s PTAB Motion.

            There Is Not Good Cause To Modify The PO To Permit Self-Production
         The Court and parties already agreed that there was “good cause” (PO at 1) for the
 existing PO. There is not good cause to modify the PO to allow Wildcat’s proposed conditional
 self-production, and ample reason to deny it.
         First, there is no need for such relief. If Wildcat’s PTAB Motion is well-founded, the
 PTAB will grant it and Defendants will produce their documents in the IPRs, subject to available
 objection procedures as explained above. There is simply no need for the Court to get involved
 in a dispute that will be fully resolved by the PTAB’s existing procedures.
         Second, this Court should deny Wildcat’s proposed PO modification because it would
 negate the discovery safeguards afforded by the PTAB’s discovery rules. If Wildcat can self-
 produce the defendants’ confidential district court documents as soon as the PTAB grants
 Wildcat’s PTAB Motion, rather than “waiting for Defendants to reproduce such discovery”
 (Letter at 2) after any objections, the defendants will be deprived of their right to object to,
 appeal, or seek reconsideration of that PTAB decision or a subpoena flowing from it.
         Third, Wildcat’s Letter request violates a recent agreement with non-petitioner Jaguar.
 “Wildcat agreed that if the PTAB authorizes Wildcat to use subpoenas to try to compel the non-
 petitioner Defendants to produce their respective confidential district court documents in the
 IPRs, Wildcat will abide by that subpoena process provided in 35 U.S.C. 24 and avoid self-
 producing the non-petitioner Defendants’ documents in the IPRs.” Ex. 1 at 2; see also id. at 1.
 Wildcat’s request to self-produce non-petitioner Jaguar’s documents violates that agreement.
         Fourth, the defendants negotiated the PO to prevent competitors in related proceedings or
 third parties from unintentionally misusing their confidential information. Wildcat agreed.
 Allowing Wildcat’s proposed PO modification would reintroduce that risk.




 {01657849;v1 }                                  2
Case 1:19-cv-00839-MN-JLH Document 112 Filed 02/02/21 Page 5 of 5 PageID #: 2924




         Fifth, any PO modification should be on a document-by-document basis and not broadly
 applied to the 100,000+ pages of documents sought by Wildcat’s PTAB Motion. Defendants
 have long maintained that any modification to the PO to permit Wildcat to self-produce
 defendants’ confidential district court documents in the IPRs should be “on a case-by-case basis
 using the procedures outlined in the” PO for a particular document. 8/17/20 Joint Status Report
 (e.g., D.I. 56 in 1:19-cv-00844) at 5. Wildcat’s Letter identifies no document and certainly does
 not explain why Wildcat’s belated desire to conditionally self-produce such unidentified
 documents in the IPRs outweighs the risks to defendants. Wildcat’s failure to identify even one
 document-at-issue prevents Defendants from specifically responding on the merits.

                                             Conclusion
        This Court should deny Wildcat’s request to allow Wildcat to self-produce Defendants’
 confidential district court documents in the IPRs if the PTAB grants Wildcat’s PTAB Motion.

                                                        Respectfully,

                                                        /s/ John G. Day

                                                        John G. Day (#2403)
 JGD/nml

 cc:      Counsel of Record (via electronic mail)




 {01657849;v1 }                                     3
